
	
		II
		110th CONGRESS
		2d Session
		S. 3503
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to authorize
		  increased Federal funding for the Organ Procurement and Transplantation
		  Network.
	
	
		1.Short titleThis Act may be cited as the
			 Organ Transplant Authorization Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The National Organ
			 Transplant Act of 1984 amended the Public Health Service Act to require the
			 Secretary of Health and Human Services to provide for, by contract with a
			 private nonprofit entity, the establishment and operation of an Organ
			 Procurement and Transplantation Network.
			(2)The Organ
			 Procurement and Transplantation Network represents a unique public-private
			 organization that requires each party to contribute a certain amount of funding
			 to the network’s operation.
			(3)The National Organ
			 Transplant Act of 1984 provided a statutory annual authorization of $2,000,000
			 for such purpose with remaining costs to be paid by the private sector
			 contractor.
			(4)In
			 1984, the annual total operating cost of the Organ Procurement and
			 Transplantation Network was $5,000,000, but in 2007 such annual cost exceeded
			 $27,000,000.
			(5)The original
			 authorization amount for the Organ Procurement and Transplantation Network has
			 never been increased since the enactment of the National Organ Transplant Act
			 of 1984, resulting in a greatly increased cost burden on the private sector
			 contractor.
			(6)Much of the
			 increased costs of operation of the Organ Procurement and Transplantation
			 Network have resulted from additional duties and responsibilities assigned to
			 the private sector contractor by Federal regulations and Secretarial
			 directives.
			3.Increased funding
			 for the Organ Procurement and Transplantation NetworkSection 372(a) of the Public Health Service
			 Act (42 U.S.C. 274(a)) is amended by striking $2,000,000 and
			 inserting $7,000,000.
		
